 1

 2

 3

 4

 5

 6

 7
                                  UNITED STATES DISTRICT COURT
 8
                                 WESTERN DISTRICT OF WASHINGTON
                                           AT SEATTLE
 9

10          JAYAKRISHNAN K NAIR, et al.,                      CASE NO. C19-1577 MJP

11                                  Plaintiffs,               ORDER ON MOTIONS TO
                                                              DISMISS
12                  v.

13          RICHARD SYMMES, et al.,

14                                  Defendants.

15

16          The above-entitled Court, having received and reviewed:

17          1. Motion to Dismiss Defendants Channa Copeland, Ermin Ciric, and Regeimbal,

18              McDonald & Young, PLLC (Dkt. No. 12);

19          2. Defendant Harborview Medical Center and Dr. Paul Ramsey’s Motion to Dismiss

20              (Dkt. No. 14),

21          3. Plaintiffs’ Combined Response to Motions to Dismiss by Defendants Copeland, Ciric,

22              Regeimbal PLLC, Dr. Paul Ramsey and Harborview Medical Center (Dkt. No. 17);

23   all attached declarations and exhibits, and relevant portions of the record, rules as follows:

24


     ORDER ON MOTIONS TO DISMISS - 1
 1           IT IS ORDERED that the motions are GRANTED. Defendants Copeland, Ciric,

 2   Ramsey, Harborview Medical Center, and Regeimbal, McDonald & Young, PLLC are dismissed

 3   from this lawsuit.

 4   Background

 5           The above-entitled matter is the latest in a series of lawsuits filed by Plaintiffs. The

 6   preceding suits (C19-1296 and C19-1307) have been concerned exclusively with the treatment of

 7   Plaintiffs and their mother, Omana Thankamma, by various social welfare and medical agencies

 8   of the state. The circumstances of those cases begin with the removal of Ms. Thankamma from

 9   the home of Plaintiff Jayakrishnan Nair, and cycle downward through the institutionalization of

10   Ms. Thankamma, the entry of a Vulnerable Adult Protective Order and the imposition of a

11   guardianship over the elderly woman. Case No. C19-1307 (an attempt to remove the state

12   guardianship proceedings to federal court) has been dismissed for lack of subject matter

13   jurisdiction. Case No. C19-1296 is ongoing, with a Joint Status Report due from the parties in

14   mid-January of 2020.

15           Defendants Copeland and Harborview Medical Center (“Harborview”) are named

16   Defendants in C19-1296. 1 Defendants Ciric, Ramsey and the law firm of Regeimbal, McDonald

17   & Young, PLLC are not named Defendants in any of Plaintiffs’ other lawsuits.

18           The operative document in this lawsuit is an Amended Complaint filed by Plaintiffs on

19   October 29, 2019. Dkt. No. 9. The factual allegations in that document can be divided into two

20   categories. The first category concerns a series of events surrounding real estate owned by

21   Plaintiffs which has been the subject of foreclosures, trustee sales and other misadventures which

22

23   1
      While Plaintiffs represent that both have been served, Harborview disputes the adequacy of service. The hospital
     has not yet moved for dismissal on those grounds in C19-1296 and that issue is not addressed in this order.
24


     ORDER ON MOTIONS TO DISMISS - 2
 1   Plaintiffs allege are the result of malfeasance by a lengthy list of individuals and institutions. Id.

 2   at 1-36, ¶¶ 1-118. The second category of allegations is a reiteration of the circumstances

 3   described supra concerning Ms. Thankamma and the family’s involvement with the state social

 4   welfare, medical and judicial system. Id. at 37-45, ¶¶ 119-139. The parties who have filed the

 5   motion before the Court are named only in the context of the second category of allegations.

 6   Discussion

 7           “Plaintiffs generally have ‘no right to maintain two separate actions involving the same

 8   subject matter at the same time in the same court and against the same defendant.’” Adams v.

 9   Calif. Dept. of Health Services, 487 F.3d 684, 688 (9th Cir. 2007)(quoting Walton v. Eaton

10   Corp., 563 F.2d 66, 70 (3rd Cir. 1977)). The practice is referred to as “claim splitting” and is

11   disapproved throughout the federal judicial system. The test is enunciated in Adams:

12           “In the claim-splitting context, the appropriate inquiry is whether,
             assuming that the first suit were already final, the second suit could be
13           precluded pursuant to claim preclusion. [quoting Hartsel Spring Ranch v.
             Bluegreen Corp., 296 F.3d 82, 987, n. 1 (10th Cir. 2002)]; Curtis (v.
14
             Citibank, N.A.), 226 F.3d at 139-40 (“[T]he normal claim preclusion
15           analysis applies and the court must assess whether the second suit raises
             issues that should have been brought in the first.”)
16
     Id. at 688-89.
17
             Not everything plead in C19-1577 is subject to a claim-splitting charge. The first
18
     category of factual allegations described supra concerns an entirely separate set of allegations
19
     relating to Plaintiffs’ real estate holdings and has no (or almost no 2) connection with the
20

21

22
     2
23    The Court understands that Plaintiffs allege that the assertion of control by the Guardian (Defendant Copeland)
     over a bank account containing approximately $10,000 had an impact on their ability to effectively manage their real
     estate holdings; see Discussion, infra.
24


     ORDER ON MOTIONS TO DISMISS - 3
 1   allegations concerning the treatment of Ms. Thankamma and the Plaintiffs by various state

 2   agencies involved in her removal from Plaintiffs’ home and ensuing guardianship proceedings.

 3           The Defendants who have filed this motion – Copeland, Ciric, Ramsey, Harborview, and

 4   Regeimbal, McDonald & Young, PLLC – are (with a single exception addressed infra)

 5   mentioned nowhere in the Amended Complaint’s allegations related to Plaintiffs’ real estate

 6   claims. The claims against them in this litigation are solely concerned with their involvement in

 7   the removal, guardianship and medical treatment of Ms. Thankamma, a circumstance which is

 8   exhaustively covered by the allegations brought forth in C19-1296.

 9           It is entirely improper for these parties to be forced to defend these allegations in two

10   separate lawsuits. Plaintiffs may only pursue any assessment of liability relating to the removal

11   and treatment of Ms. Thankamma in C19-1296. To the extent that Defendant Copeland’s

12   assertion (in her role as guardian) of control over Plaintiffs’ assets is alleged to have impacted

13   the course of events related to their real estate holdings 3, Plaintiffs may seek appropriate

14   damages from her in C19-1296; Ms. Copeland is not a proper defendant in this case.

15           To the extent that the moving parties here are not named Defendants in the earlier lawsuit

16   (referring specifically to Ciric, Ramsey and Regeimbal, McDonald & Young, PLLC), they must

17   be included in the earlier-filed litigation or not at all. Plaintiffs will need to move the Court to

18   add those parties to C19-1296 if they wish to proceed against them. The Court makes no

19   representation regarding whether such a motion would be granted; Plaintiffs are referred to the

20   Local Rules of this district and the Federal Rules of Civil Procedure for the proper mechanism

21   for seeking to add parties to an ongoing lawsuit.

22

23   3
      “Defendant Channa’s subversive closing of the Bank of America account… directly interfered with business.”
     Dkt. No. 9, Amended Complaint at 51, Fourtienth [sic] Cause of Action.
24


     ORDER ON MOTIONS TO DISMISS - 4
 1   Conclusion

 2          The naming of Defendants Copeland, Ciric, Ramsey, Harborview, and Regeimbal,

 3   McDonald & Young, PLLC in this lawsuit concerning allegations already brought in Case No.

 4   C19-1296 represents an improper attempt at claim splitting and will not be countenanced. The

 5   moving parties herein are ordered DISMISSED as Defendants in this lawsuit; nor will any

 6   allegations concerning the removal and guardianship of Ms. Thankamma be permitted as the

 7   basis of liability in Case No. C19-1577MJP.

 8

 9          The clerk is ordered to provide copies of this order to Plaintiffs and to all counsel.

10          Dated December 18, 2019.

11

12
                                           A
                                           Marsha J. Pechman
                                           United States Senior District Judge
13

14

15

16

17

18

19

20

21

22

23

24


     ORDER ON MOTIONS TO DISMISS - 5
